Ferguson, Judge
(concurring in the result) :
I concur in the result.
Following accused’s conviction of larceny, in violation of Uniform Code of Military Justice, Article 121, 10 USC § 921, and desertion, in violation of Code, supra, Article 85, 10 USC § 885, intermediate appellate authorities affirmed the findings but reduced the amount of confinement at hard labor involved in the sentence adjudged. We granted review on the issues whether the law officer’s instructions on the offense of larceny were prejudicially improper and whether it was equally erroneous to admit in evidence a morning report which referred to accused’s detention by civil authorities for burglary and subsequent conviction of petty theft.
I have heretofore set forth my views on the vice inherent in the law officer’s instructions expanding on the element of wrongfully obtaining money by means of a false pretense. See my concurring opinion in United States v Dinsmore, 11 USCMA 28, 28 CMR 252. From its inception, however, this Court has held that instructional errors of the type here involved are not prejudicial if the record compellingly establishes accused’s guilt. United States v Jenkins, I USCMA 329, 3 CMR 63; United States v Moynihan, 1 USCMA 333, 3. CMR 67; United States v Boone, 1 USCMA 381, 3 CMR 115; United States v Rhoden, 1 USCMA 193, 2 CMR 99. The evidence presented here attains-that high standard.
At the outset, the prosecution established that the checks in question had1 been presented to the drawees in return for cash. It was stipulated that accused had no account in the bank upon which the checks were drawn and that they were returned unpaid. It was also-stipulated that accused’s confession was voluntary. That document relates in-detail that the accused, for the purpose of obtaining funds with which to-drink, drew and uttered the instruments-in question, knowing he had no account in the bank and that the checks would not be paid.
As the doctrine enunciated above represents the settled law of this Court, I join with Judge Latimer in his conclusion that the instruction did not prejudice the accused. See my concurring-opinion in United States v Thompson, II USCMA 5, 28 CMR 229.
Similar considerations impel in me-the belief that the error involved in receiving evidence that the-accused had been apprehended for burglary and convicted of petty theft could not have-affected the accused’s conviction for larceny by check. This Court has repeatedly held that compelling evidence of guilt is sufficient to overcome any danger that the members of a court-martial may infer from the receipt of *113such inadmissible items that the accused was a “bad man” and, for that reason, should be convicted. United States v Johnson, 3 USCMA 447, 13 CMR 3; United States v Nicholson, 8 USCMA 499, 25 CMR 3. Thus, as the opinion points out, the effect of this latter error is limited to the findings of guilty of desertion and the sentence. With respect to the verdict concerning that offense, its consideration by the court-martial may be overcome by a rehearing or reduction of the desertion findings to absence without leave. The impact of receiving evidence of the misconduct upon the penalty adjudged by the court-martial may be purged by reassessment of the sentence. As this is the action which the opinion directs, I join in the order disposition.